Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 1 of 32



                              rt050919sweetROUGHDRAFT.txt

                                                     1
                  ROUGH DRAFT (SEE NOTE PG 1)


 1

 2            UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF LOUISIANA
 3              CIVIL ACTION NO. 18-3799

 4

 5

 6

 7
     COMPLETE LOGISTICAL              *
 8   SERVICES LLC                     *
                                      *
 9   VERSUS                           *
                                      *
10   DONALD RULH JR.,                 *
     ARNOLD BAKER, MORRIS             *
11   KAHN, MICHELE ELWELL,            *
     SHAWANA HARRIS                   *
12                                    *
     *   *   *    *   *   *   *   *   *
13
     Deposition of ATHEN M. SWEET, 6406 MUIR
14   STREET, BATON ROUGE, LOUISIANA 70817, taken in
     the offices of Smith & Fawer, 201 St. Charles
15   Avenue, Suite 3702, New Orleans, Louisiana
     70170, commencing at 9:37 a.m., on the 9th day
16   of May, 2019.

17               REPORTER'S NOTE AND WARNING

18

19                 This transcript is unedited work

20   product and must be regarded as such until

21   corrected, certified, and signed by the Court

22   Reporter.        The Reporter reserves all rights to
                                          Page 1
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 2 of 32



                      rt050919sweetROUGHDRAFT.txt

23   make whatever editing she deems necessary in

24   order to produce an accurate, verbatim record.

25

              CURREN COURT REPORTERS
                   (504)833-3330

                                                2
              ROUGH DRAFT (SEE NOTE PG 1)


 1   APPEARANCES:

 2

 3
           PHELPS DUNBAR LLP
 4         Attorneys at Law
           (By:   David Patrón, Esquire)
 5         365 Canal Street, Suite 2000
           New Orleans, Louisiana 70130-6534
 6

 7

 8
           SMITH & FAWER LLC
 9         Attorneys at Law
           (By: J. Geoffrey Ormsby, Esquire)
10         201 St. Charles Avenue, Suite 3702
           New Orleans, Louisiana 70170
11

12

13
     ALSO PRESENT:
14
     Donald Rulh
15

16
     REPORTED BY:
17

                                 Page 2
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 3 of 32



                      rt050919sweetROUGHDRAFT.txt
18       KELLY MANUEL
         Certified Court Reporter
19       Registered Professional Reporter
         CURREN COURT REPORTERS
20       749 Aurora Avenue, Suite 4
         Metairie, Louisiana 70005
21       504.833.3330   504.833.3355 Fax

22

23

24

25

              CURREN COURT REPORTERS
                   (504)833-3330

                                                 3
             ROUGH DRAFT (SEE NOTE PG 1)


 1                   I N D E X

 2   EXAMINATION BY MR. PATRÓN:             5

 3   EXAMINATION BY MR. ORMSBY:            235

 4   EXAMINATION BY MR. PATRÓN:            251

 5

 6

 7               INDEX OF EXHIBITS

 8

 9   EXHIBIT 1                             10

10

11

12

13
                                  Page 3
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 4 of 32



                      rt050919sweetROUGHDRAFT.txt

14

15

16

17

18

19

20

21

22

23

24

25

              CURREN COURT REPORTERS
                   (504)833-3330

                                                4
              ROUGH DRAFT (SEE NOTE PG 1)


 1             S T I P U L A T I O N

 2

 3         It is stipulated and agreed by and

 4   between counsel for the parties hereto that

 5   the deposition of the aforementioned witness

 6   is hereby being taken under the Federal Rules

 7   of Civil Procedure, for all purposes, in

 8   accordance with law;

                                 Page 4
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 5 of 32



                       rt050919sweetROUGHDRAFT.txt
 9         That the formalities of reading and

10   signing are specifically not waived;

11         That the formalities of filing, sealing

12   and certification are specifically waived;

13         That all objections, save those as to

14   the form of the question and the

15   responsiveness of the answer, are hereby

16   reserved until such time as this deposition,

17   or any part thereof, may be used or sought to

18   be used in evidence.

19                *    *    *    *

20         KELLY MANUEL, Certified Court Reporter,

21   Registered Professional Reporter, in and for

22   the State of Louisiana, officiated in

23   administering the oath to the

24   witness/witnesses.

25

               CURREN COURT REPORTERS
                    (504)833-3330

                                                5
              ROUGH DRAFT (SEE NOTE PG 1)


 1                 ATHEN M. SWEET,

 2   after having been first duly sworn by the

 3   above-mentioned Certified Court Reporter, did

 4   testify as follows:
                                 Page 5
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 6 of 32



                         rt050919sweetROUGHDRAFT.txt

 5   these size characteristics equally?

 6         A.   Yes.

 7         Q.   Is that what Duff & Phelps says to

 8   do?

 9              Is this all part of the

10   Duff & Phelps program?

11         A.   This is all -- the source data is

12   based on the Duff & Phelps source data below

13   the line where, I have average and median

14   calculations.     I calculate the average and the

15   median for each the three sets of data.

16         Q.   Right.

17         A.   Those that were determined based

18   solely on the guideline method.     Those that

19   were determined by on a regression analysis.

20   And then the combined dataset to get a

21   holistic view of the company.

22         Q.   Okay.    Why did you do that?

23              And my question is:    You weighted

24   these equally to come up with an average

25   and median; on what base did you do that?

                CURREN COURT REPORTERS
                     (504)833-3330

                                                150
                ROUGH DRAFT (SEE NOTE PG 1)
                                   Page 177
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 7 of 32



                       rt050919sweetROUGHDRAFT.txt


 1        A.   That's -- it's standard to consider

 2   each one of the sizes and not weight any more

 3   heavily than others.   It's common practice.

 4   And --

 5        Q.   Is that something that's recommended

 6   by Duff & Phelps in its Cost of Capital

 7   Navigator?

 8        A.   No.   I don't think they recommend

 9   anything specific --

10        Q.   Okay.

11        A.   -- with regard to how to handle.

12             It does recommend that you

13   present cost of equity separately for

14   consideration, if you're using a

15   combination of regression and the guideline

16   method, which I've done.

17        Q.   Okay.   So just getting back to how

18   we got through all of this, you were talking

19   about the use of a company-specific risk

20   premium to make adjustments when you are

21   dealing with a privately-held company.

22             And your source data is all based

23   on publicly-held companies?

                                   Page 178
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 8 of 32



                       rt050919sweetROUGHDRAFT.txt
24        A.   Uh-huh (indicating affirmatively).

25        Q.   And then I asked you:    Is there any

               CURREN COURT REPORTERS
                    (504)833-3330

                                              151
               ROUGH DRAFT (SEE NOTE PG 1)


 1   value in trying to ascertain any difference in

 2   value based upon the fact that the company

 3   you're valuating is privately held and the

 4   data you have is publicly held.

 5             Do you remember that?

 6        A.   I do.

 7        Q.   Then you said it's already factored

 8   in because we're looking at size; right?

 9        A.   Uh-huh (indicating affirmatively).

10        Q.   And that's the whole discussion we

11   just had on size characteristics; right?

12        A.   Right.

13        Q.   So I get that.

14        A.   And to drive the point home, in four

15   of the seven cases, the subject company, CLS,

16   was actually larger than one of the

17   publicly-traded companies, one or more of the

18   publicly-traded companies in that 25th

19   portfolio.
                                 Page 179
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 9 of 32



                        rt050919sweetROUGHDRAFT.txt
21   head.

22        Q.   Okay.

23        A.   But they break it up into 25

24   portfolios because there's such a wide range.

25   And the companies that are worth billions and

               CURREN COURT REPORTERS
                    (504)833-3330

                                                157
               ROUGH DRAFT (SEE NOTE PG 1)


 1   billions of dollars are at the very top, in

 2   the first portfolio.

 3        Q.   That means they're all

 4   publicly-traded companies?

 5        A.   Correct.

 6        Q.   It's, basically, in terms of company

 7   size, breaking them up into 25 categories?

 8        A.   Duff & Phelps is.    I am not.

 9        Q.   Right.   Duff & Phelps is.     Right.

10             Okay.    So is it your opinion that

11   based upon your analysis, when comparing

12   CLS to that 25th percentile in

13   Duff & Phelps, that CLS has the same risk

14   as the publicly-traded companies within

15   that percentile?

16        A.   I would say it has very comparable
                                   Page 186
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 10 of 32



                        rt050919sweetROUGHDRAFT.txt

 17   risk.

 18        Q.   Okay.

 19        A.   I don't believe any two companies

 20   have the same risk profile.

 21        Q.   But your conclusion is that you're

 22   using that 25 as the most comparable

 23   measure --

 24        A.   Correct.

 25        Q.   -- for CLS's risk?    And that's what

                CURREN COURT REPORTERS
                     (504)833-3330

                                               158
                ROUGH DRAFT (SEE NOTE PG 1)


  1   you are using, in fact; right?

  2        A.   Correct.

  3        Q.   Okay.   And there are -- so there was

  4   no analysis that would include privately-held

  5   companies within that analysis; correct?

  6   Because Duff & Phelps didn't include any?

  7        A.   Correct.

  8        Q.   Okay.   And just to be clear, the

  9   Duff & Phelps companies are all the

 10   publicly-traded company.   It's not limited to

 11   those SIC codes that we were talking about

                                    Page 187
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 11 of 32



                         rt050919sweetROUGHDRAFT.txt
 12   before.   This is a wide spectrum, across many

 13   industries?

 14        A.   No.    When you're going through

 15   the -- when you're going through the

 16   Duff & Phelps process, you are indicating

 17   what -- in what industry each -- in what

 18   industry your subject company is in, which

 19   identifies a SIC code.    That may just be for

 20   the -- I think that's just for the industry.

 21        Q.   Well, when you get put in a

 22   percentile, like the 25th percentile, that's

 23   not based upon any SIC code.

 24             It's just where you fall in terms

 25   of how big your company is; right?

                CURREN COURT REPORTERS
                     (504)833-3330

                                               159
                ROUGH DRAFT (SEE NOTE PG 1)


  1        A.   Yes.   That's correct.

  2        Q.   And this captures all of the

  3   publicly-traded companies?

  4        A.   I don't know.    I don't believe it

  5   captures all of them.

  6             I think it captures a

  7   representative sample of each size.
                                   Page 188
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 12 of 32



                         rt050919sweetROUGHDRAFT.txt

  5   unsystematic risk of a single company.

  6        Q.    Can you give me an example or

  7   description of how you can, if a company does

  8   have unsystematic risk, how that can be, as

  9   you put it, diversified away by buying another

 10   company?

 11        A.    So one somebody considering an

 12   investment in -- somebody considering an

 13   investment in an oil and gas company that, of

 14   course, there's market risk there, which is

 15   systematic.   And you can't diversify it away.

 16              There's also unsystematic risking

 17   there in the form of, you know, joint

 18   failed wells and so on, and so forth.

 19              So you could diversify that away

 20   by investing in one or two other oil and

 21   gas companies to reduce the -- or mitigate

 22   the risk of failure, or get into solar or

 23   wind energy that doesn't have that same

 24   type of unsystematic risk.

 25        Q.    Okay.   The "A" point says that the

                 CURREN COURT REPORTERS
                      (504)833-3330

                                               182
                 ROUGH DRAFT (SEE NOTE PG 1)
                                   Page 215
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 13 of 32



                        rt050919sweetROUGHDRAFT.txt


  1   company-specific risk premium purports to

  2   address, one of the things is, risk that

  3   should have been -- should have already been

  4   considered and addressed through the company's

  5   forecast. (As read.)

  6             Do you see that?

  7        A.   I do.

  8        Q.   And we touched on this on some

  9   questions earlier.   I just want to clarify --

 10        A.   Sure.

 11        Q.   -- that.

 12             So here, in this case of CLS, is

 13   that -- you're relying on the company's

 14   pre-incident forecast; right?

 15        A.   Correct.

 16        Q.   And what you're saying here is that

 17   the company-specific risk premium is

 18   purporting to address a risk that should have

 19   already been considered in those forecasts; is

 20   that right?

 21        A.   That's correct.

 22        Q.   Okay.   And so by not using the

 23   company-specific risk premium, implicit in

                                   Page 216
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 14 of 32



                        rt050919sweetROUGHDRAFT.txt
 24   that is your belief that the forecasts that

 25   you are relying on do consider the risk that

                CURREN COURT REPORTERS
                     (504)833-3330

                                               183
                ROUGH DRAFT (SEE NOTE PG 1)


  1   the company-specific risk premium would

  2   address; is that correct?

  3        A.   Let me restate it, just to make sure

  4   that we're on the same page.

  5        Q.   Okay.

  6        A.   The forecast upon which I and

  7   Mr. MacMorran relied included growth rates

  8   that were less than half of those that CLS had

  9   achieved over the last three to four years.

 10   Reducing expected growth to that extent,

 11   whether willingly or by accident, is

 12   incorporating a degree of execution risk, and

 13   seemingly significantly.

 14             So yes, that is one of the

 15   reasons, you know, as I stated that --

 16        Q.   So the forecast which scaled back

 17   future growth compared to historical growth,

 18   in a significant way, is your basis or

 19   understanding for believing that those
                                  Page 217
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 15 of 32



                         rt050919sweetROUGHDRAFT.txt

 20   forecasts already considered and addressed the

 21   risk that a company-specific risk premium

 22   would otherwise address.

 23             Is that fair?    Is that accurate?

 24        A.   Yes.

 25        Q.   All right.   Let's talk about the

                CURREN COURT REPORTERS
                     (504)833-3330

                                                 184
                ROUGH DRAFT (SEE NOTE PG 1)


  1   Risk Management Association.   What is that?

  2        A.   An organization that compiles and

  3   provides primarily ratio data for companies in

  4   various industries.

  5        Q.   Okay.    Your report relied on

  6   industry ratio data from what I'll call RMA;

  7   right?

  8        A.   Yes.

  9        Q.   And you used that industry ratio

 10   data to estimate a sales working capital

 11   ratio; right?

 12        A.   I did.

 13        Q.   Okay.    And that sales to working

 14   capital ratio was used to project a change in

                                   Page 218
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 16 of 32



                        rt050919sweetROUGHDRAFT.txt
 15   working capital in the company's cash flow

 16   forecast?

 17        A.     Correct.

 18        Q.     And so this is a way that you

 19   deviated from what was in the P&N report;

 20   right?

 21        A.     I did.

 22        Q.     And was the discounted cash flow

 23   analysis in your report done on a debt-free

 24   basis?

 25        A.     Yes.

                  CURREN COURT REPORTERS
                       (504)833-3330

                                                 185
                  ROUGH DRAFT (SEE NOTE PG 1)


  1        Q.     Okay.    And was that the same for the

  2   P&N report?

  3        A.     I believe so.   Yes.

  4        Q.     Okay.    Now, when you do a discounted

  5   cash flow analysis on a debt-free basis, that

  6   means cash flows have to be debt-free in order

  7   to do that analysis?

  8        A.     You -- your resulting -- the

  9   resulting cash flow number that you discount

 10   is cash flow to invested capital, as opposed
                                     Page 219
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 17 of 32



                            rt050919sweetROUGHDRAFT.txt

 11   to cash flow to debt.      So yes.

 12        Q.     So you don't count cash that goes to

 13   debt; is that right?

 14        A.     You exclude debt from working

 15   capital.

 16        Q.     Okay.   So the working capital, there

 17   needs to be adjustments that make the working

 18   capital debt-free?

 19        A.     Correct.

 20        Q.     Okay.   Now, when you used the RMA

 21   sales working capital ratio for a debt-free

 22   discounted cash flow valuation, was it

 23   necessary for you to make adjustments to the

 24   RMA data?

 25        A.     It was.

                  CURREN COURT REPORTERS
                       (504)833-3330

                                                 186
                  ROUGH DRAFT (SEE NOTE PG 1)


  1        Q.     Okay.   And that was to make it a

  2   debt-free context?

  3        A.     Convert the ratios to a debt-free

  4   context.    Yes.

  5        Q.     Did you do that?

                                     Page 220
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 18 of 32



                        rt050919sweetROUGHDRAFT.txt
  6        A.   I did not.

  7        Q.   Why didn't you do it?

  8        A.   It was an oversight.

  9        Q.   Okay.

 10        A.   After correcting that, and running

 11   it through the model to see what the impact

 12   was, it was somewhere in the $630,000

 13   neighborhood for the discounted cash flow

 14   value, which when weighted through the

 15   40/40/20 was something in the $230,000

 16   neighborhood reduction in overall value.

 17        Q.   Okay.   So again, that brought the

 18   discounted cash flow analysis down?

 19        A.   Roughly, 630.

 20        Q.   And that was only weighted

 21   40 percent?

 22        A.   Correct.

 23        Q.   Therefore, it filtered through?

 24        A.   Yes.

 25        Q.   All right.   Let's talk about your

                CURREN COURT REPORTERS
                     (504)833-3330

                                               187
                ROUGH DRAFT (SEE NOTE PG 1)


  1   guideline transactions method before Geoff
                                  Page 221
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 19 of 32



                        rt050919sweetROUGHDRAFT.txt
  9   you do need to do some diligence on the

 10   underlying data.

 11        Q.     Let me ask you, when you did the

 12   DoneDeals database, did you search the company

 13   distributions that were generated from there

 14   to limit them to descriptions that had the

 15   word "staffing"?

 16        A.     No.    When I searched the ones in

 17   DoneDeals, I didn't have to limit it, because

 18   the company descriptions of the 11 that came

 19   up were all very much in line with -- it was a

 20   staffing focus.     They weren't -- you see it

 21   more with public companies, that they are

 22   diversified into so many different buckets of

 23   activity, that they may be tucked under a SIC

 24   code, but they really do 15 other things.

 25        Q.     Okay.   So you're in the Key Value

                  CURREN COURT REPORTERS
                       (504)833-3330

                                                213
                  ROUGH DRAFT (SEE NOTE PG 1)


  1   Database.    You plug in that you want to focus

  2   on those two SIC codes that we discussed 7361

  3   and 7363; right?

  4        A.     Yes.
                                     Page 252
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 20 of 32



                         rt050919sweetROUGHDRAFT.txt

  5        Q.   Then you put in the valuation date,

  6   which is February 28, 2018; right?

  7        A.   Yes.

  8        Q.   Do you know how many companies came

  9   up, at that point, in the database?

 10        A.   I think -- are you saying with the

 11   "staffing" modifier.

 12        Q.   No.    Before the staffing modifier.

 13        A.   No.    Maybe 10 in one SIC code, and

 14   13 or so in the other, something like that.

 15        Q.   When you saw that, you didn't search

 16   for "staffing" within the company descriptions

 17   in the field that was provided for those

 18   companies?

 19        A.   I first manually reviewed, without

 20   entering a filter, manually reviewed several

 21   of the descriptions and saw widely disparate,

 22   and decided to refine my search then with the

 23   "staffing" filter.

 24        Q.   Okay.   And the staffing filter was

 25   typing in the word "staffing" and hitting

                CURREN COURT REPORTERS
                     (504)833-3330

                                              214
                ROUGH DRAFT (SEE NOTE PG 1)
                                   Page 253
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 21 of 32



                        rt050919sweetROUGHDRAFT.txt


  1   "search" and you got four hits.

  2        A.   I got five.

  3        Q.   Okay.   You got five hits?

  4        A.   Yes.

  5        Q.   You looked at that fifth one and it

  6   still didn't apply?

  7        A.   It had negative income and negative

  8   EBITDA, and no useful -- no useful metrics.

  9        Q.   So that is similar to what you did

 10   with DoneDeals.   You eliminated deals that had

 11   negative EBITDA; right?

 12        A.   Yes.

 13        Q.   You sort of manually looked at this

 14   for the key value data to eliminate those?

 15        A.   Since it was only one in the public

 16   company, it was there, it was glaring.

 17        Q.   Okay.

 18        A.   So I just excluded it.

 19        Q.   So that left the four; right?

 20        A.   Yes.

 21        Q.   That's how you got to the four?

 22        A.   That's correct.

 23        Q.   Okay.   So why don't you explain what

                                  Page 254
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 22 of 32



                        rt050919sweetROUGHDRAFT.txt
 24   you did once you got the four in AMS 6.

 25        A.    Once I got the four, I analyzed --

                 CURREN COURT REPORTERS
                      (504)833-3330

                                                215
                 ROUGH DRAFT (SEE NOTE PG 1)


  1   analyzed the data.

  2              I noticed that two FRSI and CRRSQ

  3   had older data.    So BBSI and TBI, the first

  4   two listed, had data as of 12/31/2017,

  5   which is perfect, considering the valuation

  6   date in February.

  7              FRSI was 12/13/15, so dated.

  8              And then CRRSQ, 1/3/2014, even

  9   more dated.

 10        Q.    Were you concerned at all that the

 11   data for FRSI and CRRSQ was multiple years

 12   earlier from the valuation date at issue?

 13        A.    So two to three years, respectively.

 14   And yes.

 15        Q.    Two or three years?

 16              I mean, one is 2015, and one is

 17   2014; right?   Am I reading that wrong?

 18        A.    Yeah.   Two years removed from 2017

 19   to 2015 is two years.
                                   Page 255
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 23 of 32



                         rt050919sweetROUGHDRAFT.txt

 20        Q.   I thought the valuation date was

 21   2018.

 22        A.   February 2 -- February 28th, 2018.

 23        Q.   Oh, these are year-end?

 24        A.   Yes.

 25        Q.   All right.   But one says January 3,

                CURREN COURT REPORTERS
                     (504)833-3330

                                               216
                ROUGH DRAFT (SEE NOTE PG 1)


  1   2014.   That's more than two to three years,

  2   that's more than four years.   Right?

  3        A.   Yes.   So January would include all

  4   2014, so four years.

  5        Q.   So that one was four years, more

  6   than four years away from your valuation date.

  7             Then the other one would have

  8   been more than two years?

  9        A.   It is two years from a ideal date

 10   of --

 11        Q.   Right.   Okay.

 12             Did that concern you at all?

 13        A.   It certainly made me dig into the

 14   underlying fundamentals of both and try to,

                                  Page 256
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 24 of 32



                        rt050919sweetROUGHDRAFT.txt
 15   you know, assess the validity of the aged data

 16   and see if it was still useful.

 17        Q.   Did you have any concerns with the

 18   sample size they were using, only four

 19   companies?

 20        A.   I would have liked a larger sample

 21   size.   That is one of the reasons that led me

 22   to a 20 percent weight on this.

 23        Q.   Did you ever consider, in light of

 24   the sample size and the age of the data, not

 25   to even use the guideline public company

                CURREN COURT REPORTERS
                     (504)833-3330

                                               217
                ROUGH DRAFT (SEE NOTE PG 1)


  1   analysis in your valuation methodology?

  2        A.   I considered it.   But there was some

  3   compelling information presented in my -- you

  4   know, that I found in my analysis of the

  5   underlying companies.   And I ultimately

  6   decided to include it, but at a lesser weight.

  7        Q.   What was the compelling information?

  8        A.   So particularly with FRSI, even

  9   though it has data two years removed from the

 10   ideal date of 12/31/17, its performance in the
                                   Page 257
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 25 of 32



                        rt050919sweetROUGHDRAFT.txt

 11   three years leading up to 2015 were very, very

 12   similar in size and growth to what CLS

 13   experienced in the three years leading up to

 14   2017.

 15             They had -- they started at a

 16   revenue at $9 million, and grew to 18, and

 17   then 32, which is a similar trajectory to

 18   what I saw with CLS.

 19        Q.   Let me see if I understand what you

 20   said.

 21             You thought FRSI was compelling

 22   because when you looked at the data from

 23   the December 2015, and then going back how

 24   many years?

 25        A.   2012.

                CURREN COURT REPORTERS
                     (504)833-3330

                                               218
                ROUGH DRAFT (SEE NOTE PG 1)


  1        Q.   To 2012, going back three years?

  2        A.   Yes.

  3        Q.   That data, in your view, lined up

  4   well with the CLS data?

  5        A.   Yes.

                                  Page 258
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 26 of 32



                         rt050919sweetROUGHDRAFT.txt
  6        Q.    Okay.

  7        A.    So comparing these three-year

  8   trends, even though they were two years

  9   removed, comparing three-year trends leading

 10   up to the value of FRSI at 2015 versus the

 11   value of CLS at 2017, both ending a very

 12   similar three-year run is compelling.

 13        Q.    Are there any other examples of what

 14   you thought was compelling in the data?

 15        A.    The companies struck me as similar.

 16   And, you know, even though, again, the data

 17   from CRRSQ is even more data than FRSI, it was

 18   declining, represented an increase in the risk

 19   profile of the overall dataset, and

 20   conservatively included.   So . . .

 21        Q.    So I think you just said that you

 22   thought it was compelling because you looked

 23   at the companies and you thought they were

 24   similar.

 25              Is that fair?   Is that what you

                 CURREN COURT REPORTERS
                      (504)833-3330

                                               219
                 ROUGH DRAFT (SEE NOTE PG 1)


  1   just said?
                                   Page 259
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 27 of 32



                           rt050919sweetROUGHDRAFT.txt

  2               MR. ORMSBY:

  3                     Object to the form.

  4        Q.     I just want to follow up on what you

  5   just said.    Did you just say that?

  6        A.     No.   I said FRSI, the performance

  7   was similar.

  8        Q.     I wasn't talking about performance.

  9               I thought you -- when I asked you

 10   what else was compelling, you said you

 11   looked at the companies and you thought

 12   that they were similar?

 13        A.     In industry focus.

 14        Q.     In industry focus?

 15        A.     Right.   So similar in industry

 16   focus.    FRSI had a three-year run that, while

 17   a couple of years removed from CLS's

 18   three-year run, it was very, very similar.

 19               Finding a public company with

 20   revenue totals close to a private company,

 21   which theirs started lower than CLS's and

 22   ended higher is rare.     It's rare to find

 23   that level of comparability when you are

 24   look at publicly-traded companies.

 25        Q.     Do you know why there was only
                                    Page 260
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 28 of 32



                        rt050919sweetROUGHDRAFT.txt

                CURREN COURT REPORTERS
                     (504)833-3330

                                                220
                ROUGH DRAFT (SEE NOTE PG 1)


  1   information for FRSI that dated back to the

  2   end of 2015?

  3        A.   I reviewed as many news clippings or

  4   articles as I could find from that time.    It

  5   ultimately -- so it was traded in over the

  6   counter prior to -- or up to 12/31/2015.    It

  7   looks like they released quarterly financials

  8   for three quarters after that and were

  9   subsequently delisted.   I couldn't find

 10   anything related to the delisting.     I don't

 11   know if it was based on price alone.

 12             But the company is still

 13   operating, I'm assuming privately, and

 14   still posting job things online as of, you

 15   know, February of this year.

 16        Q.   What does it indicate to you that

 17   the company was delisted in the year after you

 18   had this data?

 19        A.   They could have been -- they could

 20   have been taken private.   Could have elected

                                  Page 261
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 29 of 32



                           rt050919sweetROUGHDRAFT.txt
 21   to go private.

 22               They could have been delisted for

 23   something else.

 24               But they continued to operate,

 25   one.

                  CURREN COURT REPORTERS
                       (504)833-3330

                                                  221
                  ROUGH DRAFT (SEE NOTE PG 1)


  1               And, two, I couldn't find any

  2   definitive information on the delisting

  3   action.

  4          Q.   Did you look at any of the SEC

  5   filings to determine whether the company was

  6   under financial stress that would have

  7   affected their need to delist --

  8          A.   That -- that --

  9          Q.   -- from the stock market?

 10          A.   Sorry.   I'll let you finish.

 11               Yeah.    I reviewed SEC filings up

 12   through 2015, and then the quarterlies.

 13   There was no mention of potential

 14   delisting.    They were actually be

 15   acquisitive and looking at acquiring other

 16   companies.
                                     Page 262
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 30 of 32



                        rt050919sweetROUGHDRAFT.txt

 17             So there was nothing, at least

 18   from any of the SEC filings that I saw,

 19   that indicated financial distress or

 20   anything detrimental.

 21        Q.   When you picked these companies, you

 22   knew they had been delisted when you produced

 23   this report?

 24             The two companies being FRSI and

 25   CRRSQ.

                CURREN COURT REPORTERS
                     (504)833-3330

                                                222
                ROUGH DRAFT (SEE NOTE PG 1)


  1        A.   I didn't know, initially.     All I

  2   knew when I first entered the data was that

  3   they had aged data, which led me to look into

  4   why they had aged data, which is the point at

  5   which I discovered everything we just

  6   discussed.

  7        Q.   And you knew that when you issued

  8   this report?

  9        A.   Yes.

 10        Q.   Okay.   And you're aware that

 11   sometimes companies are forced to delist

                                  Page 263
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 31 of 32



                        rt050919sweetROUGHDRAFT.txt
 12   because they cannot meet the requirements of

 13   financial performance that are required by the

 14   agencies, like NASDAQ or New York Stock

 15   Exchange?

 16        A.     Yes.   Yes.

 17               They are also -- sometimes they

 18   delist by taking themselves or a private

 19   equity company taking them private because

 20   they are attractive.

 21        Q.     So there was nothing in the

 22   Securities and Exchange reports that you saw

 23   that gave you concern those two companies,

 24   FRSI and CRRSQ, that their delisting was

 25   associated with declining performance,

                  CURREN COURT REPORTERS
                       (504)833-3330

                                                  223
                  ROUGH DRAFT (SEE NOTE PG 1)


  1   economic or financial performance?

  2        A.     Well, for FRSI, specifically.

  3        Q.     Did you look at CRRSQ?

  4        A.     I did.   And CRRSQ was experiencing

  5   financial distress.       And as I mentioned, adds

  6   to the risk profile of the overall group of

  7   four.   Bringing down the multiple, adding
                                      Page 264
Case 2:18-cv-03799-EEF-MBN Document 278-1 Filed 05/16/19 Page 32 of 32



                          rt050919sweetROUGHDRAFT.txt

  8   additional risk, which is, you know, a

  9   mitigating factor when comparing

 10   publicly-traded companies to privately-traded

 11   companies.

 12          Q.   For the two companies that weren't

 13   listed that you had relied on BBSI and TBI, do

 14   you know how those companies compared to CLS

 15   in terms of their capital structure or

 16   capitalization?

 17          A.   Capitalization, no.   I looked at

 18   their debt ratio but didn't present them.       And

 19   I don't recall what they were.

 20          Q.   Do you know what the market capital

 21   of those companies were?

 22          A.   Not the market cap.

 23               I know the market value and

 24   invested capital, which excludes debt,

 25   $505 million for BBSI, and $1.2 billion for

                  CURREN COURT REPORTERS
                       (504)833-3330

                                                224
                  ROUGH DRAFT (SEE NOTE PG 1)


  1   TBI.

  2          Q.   Do you consider those to be good

                                    Page 265
